Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Ortiz.
No podemos suscribir la opinión del Tribunal. En 1973 la “Carta de Derechos de los Pacientes” aprobada por la Aso-ciación Médica de Puerto Rico, reconoció así el derecho al consentimiento ilustrado:
7. “El paciente tiene el derecho a recibir de su médico toda la información necesaria antes de dar su consentimiento para cualquier procedimiento o tratamiento. Excepto en emergen-cias, dicha información debe incluir los riesgos médicos signi-ficativos envueltos y la probable duración de la incapacidad, y *669no debe estar limitada necesariamente a un procedimiento o tratamiento médico específico. Donde existan alternativas médicas significativas para el cuidado o tratamiento o cuando el paciente las solicite, éste tiene el derecho a tal información. El paciente también tiene el derecho a conocer el nombre de la persona responsable de los procedimientos y/o trata-mientos”.(1)
Esta declaración de principios está en consonancia con los pronunciamientos rectores de los tribunales sobre el de-sarrollo y contenido esencial de la doctrina de consenti-miento informado. Nos sirve de punto de partida común para adentrarnos en dos (2) dimensiones atinentes al re-curso. El primero, la aceptación casi unánime en la práctica de la medicina —respaldada en la profusa literatura— del alto riesgo e incidencia que hay en la cirugía ginecológica de lesionar y comprometer el uréter y, por ende, dañar un riñón. M.C. Daley, Ureteral Injuries, 1972 Med. Trial Tech. Q. 251 (1972). Esta realidad implica la necesidad de un cuidado especial que tiene que desplegar en un “procedimiento de his-terectomía el cirujano [para] proteger la vejiga[;] en el curso de una histerectomía supravaginal del útero miomato, se debe tener cuidado de no incluir el uréter en la ligadura. Esta misma precaución debe tomarse cuando el cirujano está ligando los vasos uterinos. Para estar legalmente se-guros, se debe advertir al paciente, antes de la operación, sobre los posibles riesgos de lesiones geritourinarias impli-cados en una histerectomía”. (Traducción nuestra y énfasis suplido.) B.J. Ficarra, Surgical and Allied Malpractice, E.U.A., Ed. Charles C. Thomas, 1968, pág. 407.
Y el segundo, que el consentimiento ilustrado no es asunto a tomarse liviana y rutinariamente. Su importancia estriba en que “está basada en una larga tradición de promo-*670ver la propia autonomía y un proceso decisorio racional. La cantidad de información que debe exponer el médico al pa-ciente es aquella que le permita a éste decidir por sí si va o no a someterse al tratamiento recomendado. Incluye infor-mación sobre riesgos de muerte o graves lesiones corpo-rales, probabilidades de éxito, problemas en la recuperación y modos alternos de tratamiento. El proveer esta informa-ción contribuye a la relación médico-paciente y, por lo tanto, disminuye que se recurra a demandas por mala práctica si el tratamiento o resultado no es satisfactorio”. (Traducción nuestra.) G.J. Annas, Avoiding Malpractice Suits through the Use of Informed Consent, 1977 Legal Med. Ann. 217,231 (1977); A. Meisel, The “Exceptions” to the Informed Consent Doctrine: Striking a Balance Between Competing Values in Medical Decisionmaking, 1979 Wis. L. Rev. 413-488 (1979); Anotación, Modern Status of Views as to General Measure of Physician’s Duty to Inform Patient of Risks of Proposed Treatment, 88 A.L.R.3d 1008 (1978).
J — I
El 9 de julio de 1979, la Sra. María Teresa Rodríguez, de cuarenta (40) años de edad, visitó al ginecólogo Dr. César Hernández por padecer de un dolor fuerte en el lado derecho del bajo vientre. Éste le practicó un examen profundo y dolo-roso, y le indicó que tenía un problema en el ovario derecho. Le ordenó un sonograma y pielograma intravenoso (I.V.P.) e informó que su impresión inicial diagnóstica era una condi-ción de “Síndrome Residual del Ovario”. Días más tarde, la señora Rodríguez regresó con los resultados de los estudios. El doctor Hernández, previo examen, confirmó su impresión diagnóstica. Le recomendó la remoción quirúrgica del tubo y ovario derechos (Salpingo-oforectomía), pues del sonograma surgía una masa sólida de aproximadamente 4 cm., en su dimensión más larga, localizada en el área del ovario. El in-forme del pielograma intravenoso (I.V.P.) de 12 de julio *671reflejaba que sus riñones, de tamaño normal, funcionaban normalmente y no estaban obstruidos.
La señora Rodríguez Crespo ingresó en el Hospital Auxi-lio Mutuo el 23 de julio. Al otro día fue sometida a dicha cirugía. Durante el proceso, el doctor Hernández se con-frontó con “múltiples adherencias, inflamación y fibrosis en el área del tubo y ovario derecho” resultantes de una apen-dectomía e histerectomía parcial previas, y de la propia con-dición del ovario que estaba quístico, inflamado y adherido a la pared del peritoneo. El muñón del ligamento infundibulo-pélvico estaba congestionado. Al identificar las estructuras anatómicas, removió el tubo uterino y ovario derechos. El curso post operatorio fue relativamente normal. Sin embargo, desde la tarde del 25 de julio de 1979 comenzó a tener fiebre de 38.5° que, salvo dos (2) ocasiones, no disminuyó de 38°. El 27 de julio a las 11:00 A.M., en una visita del Dr. Ubaldo Catasús, se quejó de dolor en su costado derecho. Éste, inmediatamente, sospechó un problema urológico. Se-guidamente, solicitó una consulta al urólogo Dr. Andrés Acosta Otero. Ese mismo día, a la 1:00 P.M., el doctor Acosta Otero, previo examen, ordenó un I.Y.P. que reveló que el ri-ñón derecho estaba obstruido. Al atardecer la sometió a una citoscopía con retrógrado, lo cual corroboró la obstrucción en el uréter derecho, esto es, el tubo que conduce del riñón a la vejiga. Al día siguiente dicho galeno, estando presente el doctor Catasús, mediante una segunda operación, le liberó el mismo removiendo del área tejido inflamado y “varias su-turas del tipo cuerda crómica (O cromic gut)”.
El uréter recobró patencia temporal, pero lamentable-mente, al tiempo, desarrolló estrechez y volvió a obstruirse. En los meses sucesivos, el doctor Acosta Otero la intervino quirúrgicamente en dos (2) ocasiones más sin éxito. Even-tualmente, el riñón derecho se deterioró al punto de que fue necesario extirparlo el 31 de octubre.
*672La señora Rodríguez Crespo, por sí y en representación de su hijo menor Francisco Adolfo Boada, presentó en el Tribunal Superior, Sala de San Juan, demanda de daños y per-juicios contra el doctor Hernández, la Sociedad Profesional Figueroa, Longo, Comas, Catasús & Hernández, la Adminis-tración del Fondo de Compensación al Paciente y su asegura-dora desconocida. Alegó que la pérdida del riñón se debió a una obstrucción en el uréter derecho “causada por la negli-gencia (malpractice) del Dr. Hernández al tomarle puntos de sutura que produjeron una angulación del uréter” (senten-cia, pág. 29) durante la primera cirugía de 24 de julio. Sos-tuvo, además, que los demandados incurrieron en negligen-cia adicional al no diagnosticar a tiempo la obstrucción de dicho uréter. En su contestación a la demanda, éstos negaron toda negligencia y responsabilidad.
Durante los trámites procesales de rigor, la parte deman-dante recurrente cursó un interrogatorio a los médicos de-mandados recurridos en que formuló la pregunta siguiente: “Diga cu[á]l fue la causa de la obstrucción que impedía el funcionamiento normal del riñón derecho de María Teresa Rodríguez Crespo.” Éstos contestaron: “La causa de la obs-trucción que impedía el funcionamiento normal del riñón de-recho de [la demandante recurrente] fue un punto de sutura que parcialmente lo obstruyó.” (Énfasis suplido.) Alegato de la recurrente, págs. 2-3.
La demandante recurrente Rodríguez Crespo ofreció la anterior contestación como admisión de parte y solicitó del tribunal que enmendara el acta de vista con antelación a jui-cio. En cuanto a tal solicitud, el tribunal nada dispuso. Du-rante el juicio, reiteró ese pedido y se admitió en evidencia dicha contestación. En adición, ofreció su propio testimonio, el de su hermana Paula Kaufman y el del perito Dr. John Tortora para, en esencia, intentar establecer la negligencia del doctor Hernández consistente en obstruir el uréter al poner una sutura y no detectar a tiempo tal obstrucción.
*673La parte demandada recurrida, mediante el testimonio del doctor Hernández, del doctor Acosta Otero —quien in-terviniera en la segunda operación— y del perito Dr, Fernando J. Montilla López, esbozó la teoría de que la causa de la obstrucción no fue una sutura, sino varias unidas al pro-ceso natural de un tejido inflamatorio, edematoso y fibrótico que se formó en la región del ligamento infundibulopélvico y que, gradualmente, comprimió el uréter.
El tribunal declaró sin lugar la demanda por sentencia de 14 de agosto de 1984. En la misma, concedió entero crédito a las declaraciones del codemandado recurrido Hernández y sus peritos. Adoptó su teoría de lo sucedido.
A solicitud de la señora Rodríguez Crespo, revisamos. Ante nos señala seis (6) errores susceptibles de ser eonden-sados en dos (2): (1) errónea apreciación de la prueba sobre negligencia y relación causal, y (2) que no medió consenti-miento informado, pues no se le advirtió sobre el riesgo de daño al uréter y la posibilidad real de perder el riñón. Bajo este esquema dual los analizaremos.
II
Primeramente, en cuanto a la negligencia y relación causal, en síntesis, nos plantea que el tribunal de instancia inci-dió al determinar que la causa fue natural —lo comprimió el tejido inflamatorio— y que el doctor Hernández actuó con sumo cuidado, pues era consciente de evitar lesionar el uré-ter y, visualmente y por tacto, se cercioró que no lo había comprometido. A juicio suyo, la prueba demostró que dicho galeno fue negligente al obstruir el tubo uterino mediante un punto de sutura y no detectar la obstrucción a tiempo.
Sobre el particular, el foro de origen concluyó:
Ante este cuadro, el doctor Hernández procedió a identifi-car las estructuras anatómicas a ser removidas, así como tam-bién las estructuras anatómicas que se encuentran en el área inmediata a la cirugía, con especial énfasis en el ur[é]ter del *674lado derecho. La identificación del ur[é]ter del lado derecho fue llevada a cabo por el doctor Hernández tanto por tacto como visualmente, haciendo su curso dicho ur[é]ter a corta distancia del peritoneo posterior, por debajo y por detrás del ovario derecho. Con el ur[é]ter bajo visión directa, confir-mado por la palpación, el doctor Hernández cuidadosamente despegó el ovario y tubo que se encontraban adheridos a la pared posterior del peritoneo y removió los mismos luego de amarrar el ligamento infundibulopélvico con suturas dobles.
Durante todo el proceso de colocación de suturas para lo-grar hemosta[s]is en el [á]rea en cuestión, el doctor Hernán-dez tuvo el ur[é]ter derecho de la demandante bajo visión directa y ejercitó sumo cuidado para no lastimarlo ni trauma-tizarlo.
También tuvo visión directa del referido ur[é]ter derecho al unir nuevamente la pared posterior del peritoneo de la que se había removido el tubo y ovario que se encontraban adheridos a la misma, mediante el uso de suturas. Luego de completar este procedimiento el doctor Hernández visualizó nueva-mente el ur[é]ter y palpó su curso en el trayecto comprendido entre la parte superior del área intervenida hasta que el ur[é]ter llega a la vejiga, cerciorándose así de que el ur[é]ter derecho de la demandante no había sufrido daño accidental alguno durante el procedimiento quirúrgico llevado a cabo por él. Luego de esta confirmación visual y por tacto, el doctor Hernández se cercioró de que no había extravasación alguna de orina en el área intervenida y, en consecuencia de ello optó por no llevar a cabo ningún otro procedimiento para descartar que dicho ur[é]ter hubiera sufrido daño durante el acto qui-rúrgico. (Énfasis suplido y escolios omitidos.) Alegato de la recurrente, págs. 4-5.
Estas determinaciones básicamente están fundadas en el testimonio exclusivo del doctor Hernández. Ninguna otra persona allí presente declaró. En el informe de operación no menciona el uréter, sino la “limpieza (lisis) de las adheren-cias y hemostasis asegurada. Ligamento derecho Infundibu-lopélvico removido. Ovario derecho y tubo pegado al perito-neo posterior removido. Hemostasis asegurada. [Lysis of ad-hesions performed hemostasis secure. Right Infundybulo-*675pelvic Ligament removed. Right ovary and tube removed from the adherent posterior peritoneum. Hemostasis secure]”. (Traducción nuestra.)
Hemos revisado cuidadosamente la abundante prueba documental y la voluminosa transcripción. En la superficie, la cuestión aparenta ser debatible; en el fondo no lo es. Aparte de la contestación inculpatoria del doctor Hernández a la pregunta, la señora Rodríguez Crespo atestó que su so-cio, el doctor Catasús —miembro de la Sociedad Profesional codemandada recurrida— le admitió que, debido a las mu-chas adherencias, al coger los puntos el doctor Hernández le había cogido el uréter doblado.(2) Atestiguó, también, que el propio doctor Hernández le había dicho que “había mucha sangre, había muchas adherencias y al coger los puntos se cogió el uréter doblado”. (Énfasis suplido.) T.E. I, pág. 135.
Su hermana Paula Rodríguez Crespo igualmente declaró que el doctor Catasús le había explicado que “[tenía] el uré-ter kinkado”, condición que ilustró y comparó como “si se cogiera una manguera de agua y .la doblara”. T.E. I, págs. 196-197 y 223-224. El doctor Catasús fue anunciado como testigo y estuvo disponible durante la vista. Sin embargo, no testificó para refutar en forma alguna los testimonios de la señora Rodríguez Crespo y su hermana. Fue puesto a dispo-sición de la parte demandante recurrente, quien tampoco lo utilizó. T.E. II, pág. 343. Tampoco el doctor Hernández con-tradijo o negó veracidad al testimonio de la demandante re-*676cúrrente Rodríguez Crespo sobre las expresiones que se le atribuyeron cuando la visitó el 30 de julio de 1979.
El urólogo, doctor Acosta Otero, en su intervención de 27 de julio encontró una obstrucción ureteral derecha a nivel del ligamento infundibulopélvico (T.E. II, pág. 443) y la li-beró cuatro (4) días después de la salpingo-oforectomía reali-zada por el doctor Hernández. Aunque en la vista del caso atribuyó la obstrucción al proceso del tejido inflamatorio, desde el 17 de septiembre de 1981 —en una deposición anterior— había aceptado que el “uréter, aparentemente, estaba angulado cerca de donde se removió este tejido inflamatorio, porque obviamente al remover este tejido el uréter se puso permeable . . .”. T.E. II, pág. 470. Reconoció que estaba ex-poniendo una teoría en dicha ocasión (T.E. II, pág. 473) y que no vio “ninguna ligadura y esto debe estar bien claro alrede-dor del uréter ...”. T.E. II, pág. 477. Ello es explicable, pues “usualmente es difícil, si no imposible, determinar o diferen-ciar el tipo de lesión cuando el trauma uretal se reconoce después de la operación”. (Traducción nuestra.) L.A. Orkin, Trauma to the Ureter: Pathogenesis and Management, Philadelphia, Ed. F.A. Davis, 1964, pág. 143. Su informe de ope-ración, en lo pertinente, expresó:
Examinada la región del riñón infundibulopélvico derecho y el tejido inflamatorio a su alrededor disecado. Algunas su-turas de cuerda o crómico removidas del área. Disección ure-tral derecho realizada. (Traducción nuestra y énfasis suplido.) Informe de operación, pág. 71.
El tejido extraído fue examinado por el patólogo Dr. Manuel De Jesús. Su tamaño era de 3 x 2 x 1 cm. en dos (2) fragmentos irregulares, colores brown-gris obscuro; tejido blando gomoso, con segmentos pegados de material de su-tura. T.E. II, pág. 302. El tribunal sentenciador las describió del tamaño aproximado de una “pelota de golf”. La analogía es errónea. Tal y como aduce la recurrente Rodríguez Crespo, su diámetro sería de 1.68 pulgadas, equivalentes a *6774.267 cms. Si aplicamos la fórmula de 4/s Ilr3 para hallar el volumen de una esfera, su volumen sería aproximadamente 40.68 centímetros cúbicos (cc), lo cual contrasta sustancial-mente con el verdadero volumen de 6 cc que tenía el tejido inflamatorio con suturas que el urólogo Acosta Otero remo-vió.
De un análisis sereno y objetivo de la prueba documental y testifical surge que, antes de la cirugía practicada por el doctor Hernández, los riñones de la señora Rodríguez Crespo eran normales y funcionaban bien. Como resultado de la misma, el 24 de julio se le obstruyó el uréter con su-turas. Aun cuando dicho galeno atestó que era muy cons-ciente de ese riesgo, curiosamente no menciona el “uréter” en ningún momento en su informe de operación. No empece su testimonio de que siempre lo visualizó y lo palpó varias veces, lo cierto es que el 27 de julio se comprobó radiológica-mente la obstrucción. El urólogo Acosta Otero lo liberó el 28 de julio removiendo tejido blando y gomoso a su alrededor que contenía suturas.
Distinto al foro de instancia, nos inclinamos a sostener que estas suturas causaron la obstrucción total que se pro-dujo en el uréter. Arroja luz la prueba desfilada de que el doctor Hernández había cogido el uréter “kinkado”, circuns-tancia que el doctor Catasús ilustró con el dedo angulado como una manguera que se dobla para no dejar pasar líquido.
Por otro lado, es cuestionable la explicación de que el te-jido inflamatorio causara la obstrucción. Ello no concuerda con la comparación volumétrica del tejido que removió el doctor Hernández (40.70 cc) y el posteriormente removido por el doctor Acosta Otero (6 cc). Causa inquietud de que, siendo el uréter elástico, flexible y, por ende, desplazable dentro de una cavidad, no se desplazó. Nos es difícil sostener que en tan poco tiempo, en ausencia de una infección, dicho tejido alcanzara tan grandes proporciones. Lo más lógico es concluir que las suturas lo aprisionaron causando su angula-*678ción. Veinticuatro (24) horas después de la cirugía realizada por el doctor Hernández, la paciente comenzó a manifestar fiebre que osciló (excepto en dos (2) ocasiones) entre 37.5° y 38.5°. Aun así, el tribunal sentenciador enfatizó que la señora Rodríguez Crespo eliminó 2,000 cc de orina desde que se ini-ció la operación a las 12:00 del mediodía de 24 de julio hasta las 7:00 A.M. de 25, y que ello descartaba la sospecha de una obstrucción en el uréter derecho. El análisis, aunque co-rrecto, es limitado. Era menester estar atento a otros riesgos e indicadores. “Cuando un uréter es accidentalmente ligado o comprimido durante una operación pélvica, la pa-ciente puede no tener síntomas. Usualmente ella se queja de dolor en la región del riñón o del costado, o si ambos uréteres han sido ligados, puede tener anuria. Desligarlos inmediata-mente es lo indicado. Cuando un uréter está completamente ligado, usualmente cesará la función en el riñón respectivo. Debido a que el otro riñon está funcionando, ningún sín-toma intempestivo se evidenciará inmediatamente. Si al-guna función continúa en el riñón con el uréter ligado, sobrevendrán síntomas de obstrucción. Si se realiza tem-prano, una urografía excretoria revelará el problema.” (Tra-ducción nuestra y énfasis suplido.) C. Winter y A. Morel, Nursing Care of Patients with Urologic Diseases, St. Louis, The C.V. Cosby Co., 1977, pág. 337. Igualmente, el “dolor en el costado muchas veces está obscuro durante varios días por el malestar causado por la incisión abdominal”. L.J. Gordy y R.N. Gray, 4B Attorneys’ Textbook of Medicine Cap. 284, Sec. 284.35(3), pág. 284-18 (1986).
En resumen, la explicación del doctor Hernández a su contestación inculpatoria al interrogatorio no satisface la conciencia informada del juzgador.(3) A juicio nuestro, la *679prueba integralmente apreciada demostró satisfactoria-mente que, aunque inintencionalmente, con una (o varias) su-turas ángulo el uréter y causó una obstrucción.
Su negligencia consistió en no adoptar todas las medidas que las circunstancias singulares exigían. Aun cuando, según su propio testimonio, el campo visual operatorio de la pa-ciente era difícil, pues tenía bastantes adherencias y mucha sangre (T.E. I, pág. 135), antes de culminar la cirugía no realizó ninguna prueba para corroborar que el uréter estaba bien.
El perito doctor Tortora testificó que la experiencia reco-noce que las suturas en el área cercana al uréter aumentan la posibilidad de daño. La buena práctica exige que el cirujano esté muy atento para evitarlo y constatar de que no lo ha comprometido. T.E. I, págs. 258-259. Describió los tres (3) procedimientos que existen —además de la visualización y *680palpación— para detectar y comprobar en este tipo de ciru-gía difícil la patenticidad del uréter antes de cerrar el abdomen, a saber: (1) inyección del tinte Indigo Carmine; (2) realización de citoscopía (T.E. I, págs. 263-266; T.E. II, pág. 11), y (3) un I.V.P. intraoperatorio (T.E. II, págs. 91-94). Vé-ase Daley, supra, págs. 251-253.
En las circunstancias de autos la prudencia debió impo-nerse. Aconsejaba una de esas pruebas. Era lo apropiado. La omisión constituyó negligencia. No hacerlo significó exponer a la paciente a un riesgo grave. Las lesiones al uréter du-rante una operación constituyen una seria complicación qui-rúrgica. “El pecado venial es la lesión al uréter, pero el pecado mortal es fallar en reconocerlo.” (Traducción nues-tra.) C.C. Higgins, citado en Gordy y Gray, supra, pág. 284-16. La prevención es posible si se es consciente del uré-ter antes, durante y después de una operación. M.F. Campbell y J.H. Harrison, Urology, Philadelphia, Ed. W.B. Saunders, 1970, Vol. I, págs. 828-834; P.D. Cantor, 5 Traumatic Medicine and Surgery for the Attorney Cap. 1216, págs. 628-633 (1961); R. Baker, Genitourinary Trauma, 4(2) Law. Med. J. 162-165 (1968); Anotación, Malpractice: Surgeon's Liability for Inadvertently Injuring Organ other than that Intended to be Operated On, 37 A.L.R.3d 464, 542-553 (1971).
El peligro de grapar, angular u ocluir un uréter se hace más próximo en el área del ligamento infundibulopélvico. Or-kin, op. cit., págs. 18-19 y 153-156. “Las cirugías que envuel-ven el ligamento infundibulopélvico [como la de autos] ponen al uréter en un gran riesgo. Debido al hecho de que en esa localidad el uréter está extremadamente superficial, surgen las siguientes posibilidades: primero, cuando se esté ligando los vasos de ovario, el uréter sea incluido, y segundo, cuando se esté dividiendo el ligamento infundibulopélvico, el uréter sea seccionado. Estas posibilidades aumentan marcada-mente ante condiciones patológicas tales como tumor, endo-metriosis, inflamación adnexal y adherencias densas debi-*681do a pasadas cirugías, todas las cuales pueden distorcionar la anatomía del ligamento. Por lo tanto, cuando esté ope-rando en la vecindad del ligamento infundibulopélvico, es esencial primero exponer la posición próxima del uréter pél-vico antes de ligar los vasos de ovarios o cercenar el propio ligamento.” (Traducción nuestra y énfasis suplido.) Orkin, op. cit., pág. 156. Este autor clasifica así las lesiones por la frecuencia en que ocurren: “ligadura, aplastarlo, doblarlo {kinking) por ligadura; inversión parcial o completa; perfo-ración por aguja; excisión uréter incluido en tumor; interfe-rencia con el movimiento de sangre que lleva a necrosis y desplazamiento del uréter por angulación -sutura cerca de uréter(Traducción nuestra y énfasis suplido.) íd., pág. 143.
A la luz de lo antes expuesto, ¿puede razonablemente sos-tenerse que el doctor Hernández no debió haber sospechado que había afectado el uréter?
I — i I — < 1-H
Ahora bien, si argüimos que no se hubiese demostrado negligencia por parte del doctor Hernández, examinemos el señalamiento de que incidió el tribunal de instancia al con-cluir que aquél le informó adecuadamente a la señora Rodrí-guez Crespo la naturaleza y riesgos más comunes de la enfermedad, y de esa forma obtuvo su consentimiento infor-mado para practicar la operación. La cuestión requiere que repasemos y actualicemos nuestros pronunciamientos sobre el consentimiento.
En el pasado nuestras decisiones en torno al requisito del consentimiento en el tratamiento médico han sido escasas. Desde que nos acercamos por primera vez a la figura en Rojas v. Maldonado, 68 D.P.R. 818 (1948), hemos tenido la oportunidad de expresarnos en Montes v. Fondo del Seguro del Estado, 87 D.P.R. 199 (1963), y Torres Pérez v. Hosp. Dr. Susoni, Inc., 95 D.P.R. 867 (1968). Ambos casos reconocie-ron que el consentimiento del paciente era elemento indis*682pensable para efectuar un procedimiento médico-quirúrgico. El valor tutelar protegido es el señorío del sujeto sobre su cuerpo, o lo que en efecto es igual, el “derecho del paciente a la autodeterminación”. G. Robertson, Informed, Consent to Medical Treatment, 97 L.Q. Rev. 102 (1981). Así, en Montes v. Fondo del Seguro del Estado, supra, pág. 203, al citar a Rojas v. Maldonado, supra, expresamos “‘que el consenti-miento del paciente es necesario para autorizar al cirujano a practicar una operación en el cuerpo de aquél y que una ope-ración practicada sin tal consentimiento es un acto torticero e ilegal que hace responsable al cirujano por los daños cau-sados al paciente’”. Concluimos allí que “[a]l actuar sin la autorización ... el demandado incurrió en culpa extracon-tractual o aquiliana, se hizo responsable de las consecuencias de sus actos y quedó legalmente obligado a reparar el daño causado”. Rojas v. Maldonado, supra, pág. 826.
Al principio expuesto le fueron forjadas las excepciones de emergencia y evidente perjuicio al estado psicológico de aprehensión del paciente en Torres Pérez v. Hosp. Dr. Susoni, Inc., supra, págs. 873-874. Véase, además, J.M. Fernández Hierro, Responsabilidad Civil Médico-Sanitaria, Pamplona, Ed. Aranzadi, 1984, pág. 64.
Sin embargo, advertimos que Montes v. Fondo del Seguro del Estado, supra; Rojas v. Maldonado, supra, y Torres Pérez v. Hosp. Dr. Susoni, Inc., supra, examinaron la contro-versia de la responsabilidad del médico cuando sometía a un paciente a un tratamiento médico sin su consentimiento. El caso que nos ocupa plantea otra dimensión: el vicio del con-sentimiento del paciente por falta de información adecuada. Exploremos sus perfiles.
¡>
Expone Ataz López que “[p]arece claro, por tanto, que la afirmación de la obligación del médico de no actuar sobre el cuerpo de su paciente más que cuando éste haya consentido *683libremente, debe ir acompañada necesariamente del recono-cimiento de un deber por parte del médico de informar acerca de estos extremos. El médico debe informar al pa-ciente para que éste cuente con los suficientes elementos de juicio como para decidir libremente si desea o no la realiza-ción del tratamiento propuesto. Por ello esta información debe versar en primer lugar sobre el diagnóstico, y en se-gundo lugar sobre el tratamiento propuesto”. (Énfasis su-plido y escolio omitido.) J. Ataz López, Los médicos y la responsabilidad civil, Madrid, Ed. Montecorvo, 1985, pág. 69.
Al efecto, elabora Fernández Hierro:
El deber de información consiste en la obligación del mé-dico de hacer saber al paciente cuál es su estado, el diagnós-tico de su enfermedad, el tratamiento a seguir, así como los riesgos inherentes y las consecuencias de dicho tratamiento.
No hay que olvidar que el enfermo generalmente no tiene conocimientos médicos suficientes, por lo que el médico para cumplir este deber debe, en palabras de la corte de casación francesa, dar “una información simple, aproximada, inteligi-ble y leal para permitir al enfermo tomar la decisión que es-time debe adoptarse”.
En definitiva se trata de trasladar a idioma vulgar y a tér-minos comprensibles los datos médicos que permitan al en-fermo saber su estado actual, el tratamiento a seguir y los riesgos y consecuencias del futuro tratamiento o interven-ciones: resaltando que, para que se entienda cumplido el de-ber de información, deberá darse sobre los tres aspectos antes mencionados, ya que no basta informar del estado actual si no se dice cuál es el posible tratamiento, y tampoco se puede con-siderar suficiente la indicación del tratamiento si no se ad-vierte de los peligros que éste puede llevar consigo. (Escolios omitidos.) Fernández Hierro, op. cit., págs. 64-65.
Tal deber de explicar o aclarar al paciente las consecuen-cias del tratamiento se extiende a las normales y no a las de “causación rara”. J. Santos Briz, La Responsabilidad Civil, Madrid, Ed. Montecorvo, 1981, pág. 721. Aunque la jurispru-*684dencia española no se ha pronunciado sobre el deber de in-formación del médico, Fernández Hierro, op. cit., pág. 65, la francesa ha requerido que el cuidado que provea el médico sea administrado solamente después que el paciente ha sido informado de los riesgos potenciales del tratamiento reco-mendado. T.E. Carbonneau, The Principles of Medical and Psychiatric Ability in French Law, 29 Int’l and Comp. L.Q. 742, 743 (1980). De forma similar, la jurisprudencia alemana considera suficiente que el médico exponga al paciente aque-llos peligros que suelen estar relacionados con la operación y con cuya contingencia debe contarse como probable según el estado de la experiencia y ciencias médicas. Fernández Hie-rro, op. cit., pág. 65.
En Estados Unidos se ha discutido ampliamente la exten-sión de la información médica que el paciente debe recibir de su médico para hacer una decisión inteligente o para aceptar o rechazar un tratamiento médico. P.S. Appelbaum, Ch. W. Lidz y A. Meisel, Informed Consent: Legal Theory and Clinical Practice, Nueva York, Oxford University Press, 1987; P.D. Cantor y C.S. Silverman, Analysis of the Doctrine of Informed Consent: Perspective on a Medicolegal Problem, 1971 Legal Med. Ann. 433-445 (1971); R. Bucklin, Informed Consent: Past, Present and Future, 1975 Legal Med. Ann. 201-214 (1975).
El consentimiento no es el simple asentir al tratamiento propuesto. La aceptación debe estar fundada en el conoci-miento de elementos materiales que lleve al paciente a dar un consentimiento ilustrado. Pues, si bien el consentimiento releva de responsabilidad, como expone la máxima volenti non fit injuria, de no proveerse información relevante, la aceptación sería viciada e ineficaz. La exigencia del consenti-miento informado surge de visualizar la relación médico-pa-ciente como fiduciaria en su naturaleza. El paciente prome-dio es lego en la ciencia médica, no poseyendo el mismo grado de destreza que su médico. Así, el paciente depende de *685su médico en la obtención de información esencial para hacer decisiones médicas. El deber fiduciario del médico requiere de él que revele esa información al paciente. Nota, Informed Dissent: A New Corollary to the Informed Consent Doctrine?, 57 Chi.[-]Kent L. Rev. 1119 (1981).
“Sencillamente expuesta, la doctrina del consentimiento informado requiere que el doctor suministre a su paciente información suficiente sobre el tratamiento propuesto y así proveerle la oportunidad de hacer una decisión ‘informada’ o ‘racional’ de si debe someterse al mismo.” (Traducción nues-tra.) Robertson, supra. Esta doctrina “teóricamente trans-forma el proceso decisional médico de uno consensual, en el cual el médico meramente obtiene la aquiescencia del pa-ciente, a una de participación, en el cual el paciente juega un rol activo —considerando información, sopesando las alter-nativas y balanceando los riesgos frente a los beneficios”. (Traducción nuestra y escolio omitido.) Nota, From Informed Consent to a Duty to Convince: Truman v. Thomas, 18 Hous. L. Rev. 917 (1981).
El fundamento jurídico para imponer responsabilidad civil a un médico que opera sin el consentimiento del paciente es el concepto de culpa subsumido en el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141. Rojas v. Maldonado, supra, pág. 826; H.M. Brau Del Toro y R.A. Marcial Rojas, La doctrina del consentimiento ilustrado para tratamiento médico, 54 Rev. Jur. U.P.R. 113, 154 (1985).
Por el contrario, en situaciones como la del caso de autos, donde existe una ausencia de consentimiento informado, el fundamento jurídico para imponer responsabilidad es la ins-titución de la negligencia. Brau Del Toro y Marcial Rojas, supra. Esta última surge por la violación no intencional del derecho del paciente a recibir información sobre el procedi-miento médico propuesto para su cuerpo. Rojas v. Maldonado, supra, pág. 825.
*686En demandas de mala práctica médica, la negligencia como causa de acción se proyecta en dos (2) vertientes, a saber, “[la] verdadera negligencia profesional, constituida por la ejecución negligente de algún procedimiento mé-dico. . . . Existe también un segundo tipo [de negligencia], una negligencia de carácter administrativo, referente sólo a casos médicos, donde el daño se configura al no proveer sufi-ciente información al paciente como para permitirle dar un consentimiento verdadero, relevante, apropiado e infor-mado”. (Traducción nuestra y énfasis suprimido.) Nota, Medical Malpractice: The Scope of Informed Consent in Negligence, 32 Int’l and Comp. L.Q. 229, 231 (1983). En tales ins-tancias, la negligencia se configura debido a la omisión del médico de ilustrar adecuadamente al paciente sobre el trata-miento a brindarse. Tal ilustración requiere del médico hacer ciertas revelaciones mínimas antes de someter al paciente a un procedimiento que conlleva riesgo: “(1) la descripción del tratamiento propuesto; (2) alternativas al tratamiento pro-puesto; (3) riesgos inherentes de muerte o lesiones corpo-rales serias en el tratamiento propuesto; (4) problemas de recuperación anticipables; y (5) cualquier información adi-cional que otros médicos en circunstancias similares revela-rían.” (Traducción nuestra y escolios omitidos.) M.G. Victor, Informed Consent, 1981 Med. Trial Tech. 0. 138, 141-142 (1981).
Estas exigencias de informar encuentran sus excepciones si: “(1) es una emergencia; (2) [cuando] el paciente específi-camente solicita no ser informado; (3) [cuando] el procedi-miento es simple y el riesgo es remoto y es comúnmente apreciado como remoto; y (4) [cuando], ajuicio del médico, el conocimiento no resultaría beneficioso para el paciente.” (Traducción nuestra y escolios omitidos.) Victor, supra, pág. 142.
*687La autorización para realizar el tratamiento o procedi-miento debe darse sobre el fundamento, no sólo de conoci-miento de los riesgos que acarrea éste, sino también del co-nocimiento de alguna otra alternativa disponible, “El ejerci-cio significativo del poder de selección ciertamente envuelve la consideración de alternativas.” (Traducción nuestra.) E. Rauzi, Informed Consent in Washington: Expanded Scope of Material Fads that the Physician must Disclose to his Patient, 55 Wash. L. Rev. 655, 666 (1980). Un médico no libera su responsabilidad con simplemente informarle al pa-ciente los posibles riesgos involucrados en un diagnóstico o tratamiento. Su deber va más allá. Su compromiso ético im-plica señalar la existencia de procedimientos alternos si exis-tieran.
Lo expuesto basta para decidir el caso de autos. No es necesario refinar los linderos de los conceptos antes ex-puestos más allá de su situación fáctica.(4) Apliquémoslos.
*688> I — I
En su sentencia, el tribunal de instancia se refirió a que los propios demandados recurridos doctor Hernández et al., hicieron constar que “la literatura médica describ[ía] mu-chos casos de obstrucciones ureterales; como la ocurrida en este caso . . . Sentencia, pág. 2. Según la literatura antes expuesta, esta conclusión está apoyada en innumerables es-tudios. “A menudo la obstrucción es el problema primario debido a la incorporación del uréter en una ligadura quirúr-gica.” (Traducción nuestra.) 6 Lawyers’ Medical Cyclopedia Sec. 44.28(D), pág. 529 (1977); Orkin, op. cit., págs. 98, 143; El Manual de Merck, Ed. Merck, Sharp and Dohme, 1964, pág. 1029.
“Varios tipos de lesiones al uréter durante los procedi-mientos quirúrgicos incluye trauma instrumental (tales como dilatación uretal utoxópica, o el intento de remover ins-trumentalmente un cálculo en el uréter) o ligadura o presión accidental, así como durante la histerectomía.... Cuando el uréter es accidentalmente ligado o aplastado, como puede ocurrir durante una cirugía pélvica ginecológica, la grave-dad del accidente no debe sobreestimarse. Aproximada-mente el 10% de las mujeres sometidas a estas operaciones sufren este accidente. La mayoría recobran sin trastornos clínicos, aunque el resultado final es la destrucción hidro-nefrénica del riñón.” (Traducción nuestra.) 6 Lawyers’ Medical Cyclopedia, supra, Sec. 44.43, pág. 601.
“La integridad del uréter, ese importante conducto urina-rio, es esencial al buen funcionamiento del cuerpo. Por lo tanto, lesiones al uréter, seguramente pueden producir con-secuencias serias y fatales. La gran preponderancia de tales lesiones no son resultado de violencias externas, sino de las manipulaciones de los médicos. Se sabe de lesiones del uré-ter ocurridas durante procedimientos ginecológicos al igual que durante procedimientos de diagnósticos o quirúrgicos *689generales que envuelven el abdomen y la vía genitourinaria.” (Traducción nuestra.) Gordy y Gray, supra, Sec. 284.00, pág. 284-1. “La relación próxima del uréter a las estructuras pél-vicas le hacen particularmente más vulnerable a daño du-rante la cirugía ginecológica, pues discurre cerca del pedícu-lo vascular del ovario al borde de la pelvis y se acerca a la arteria uterina dentro del amplio ligamento[,] y está al lado de la unión del útero y la cerviz.” (Traducción nuestra.) íd., See. 284.01(2), págs. 284-2, 284-5.
En resumen, es evidente que una lesión al uréter, en particular en una operación ginecológica, “es un riesgo médico significativo” que, conforme la experiencia y estado actual de la medicina, es serio y puede ocurrir con alguna frecuencia. A su vez puede afectar e incluso dañar totalmente un riñón. Por ende, resolvemos que la señora Rodríguez Crespo era acreedora a que el doctor Hernández así se lo informara.
El tribunal de instancia determinó que “[e]l doctor Her-nández le explicó a la Sra. Rodríguez Crespo que el trata-miento para [su] condición era quirúrgico y procedió a informarle sobre la naturaleza y riesgos más comunes de la referida intervención”. Sentencia, pág. 4. Sostuvo que ella los entendió en vista de sus estudios universitarios, expe-riencia en una oficina de abogados e historial de dos (2) ciru-gías previas. Erró. Como veremos, la prueba no sostiene esa conclusión.
A tal efecto transcribimos la porción pertinente del con-trainterrogatorio a que fue sometida la demandante recu-rrente Rodríguez Crespo.
P: El doctor Hernández, ¿examinó los resultados de sus pruebas?
R: Sí, señor.
P: ¿Usted discutió con él los resultados de sus pruebas?
R: [É]l me informó acerca del sonograma.
P: ¿Y qué le dijo el doctor Hernández en esa ocasión?
R: Que había una masa al lado del ovario derecho.
*690P: ¿Usted le hizo alguna pregunta con relación a esa masa?
R: No creo.
P: ¿Cómo usted se sintió cuando le dijeron que tenía una masa cerca del ovario derecho?
R: Bueno, yo estaba preocupada.
P: Ajá. ¿Qué usted interpretó por eso?
R: ¿Preocupada?
P: ¿Interpretó algo? No, no. Por el hecho de que le digan que tiene una masa en el ovario derecho.
R: Bueno, uno piensa seguida si es un cáncer.
P: Si es un cáncer, bien. ¿Usted le preguntó al doctor Her-nández sobre eso?
R: No.
P: ¿No le preguntó?
R: No.
P: Y tenía esa preocupación, ¿no?
R: Sí.
P: ¿Y por qué razón no le preguntó, si tenía la preocupa-ción?
R: No se lo pregunté.
P: Yo sé que no se lo preguntó porque usted me lo está diciendo, pero yo le estoy preguntando, por qué razón no se lo preguntó si tenía esa preocupación de que pudiera ser un cán-cer. ¿No le preguntó?
R: No, no le pregunté.
P: ¿Y no sabe por qué razón tampoco?
R: No. No se lo pregunté.
P: No se lo preguntó. El doctor Hernández le indicó a us-ted, ¿qué tipo de procedimiento él entendía que se debía llevar a cabo en este caso?
R: Bueno, él me informó a mí que él me iba a operar para sacarme el ovario derecho y esa masa que reflejaba el sono-grama al lado del ovario derecho.
P: ¿Le indicó, en algún momento o le mencionó el término operación exploratoria? Para explorarle ese ovario derecho, para explorarle esa región del vientre o del abdomen.
R: Si mencionó ese término o no para mí ya él me había dicho que me iba a sacar el ovario derecho y la masa.
P: Ajá.
R: Digo, ya usted sabe lo que va a sacar.
*691P: ¿Y eso fue en esta ocasión?
R: Sí, señor.
P: Bien. ¿Le dijo a usted el doctor Hernández qué era lo que él creía que usted tenía? ¿Cuál era la condición de la que usted padecía? ¿Qué razón le dio para recomendarle, si es que se lo recomendó, que usted se sometiera a una intervención quirúrgica para tratar de resolver el problema que presen-taba esa masa en el ovario derecho?
R: Yo no recuerdo.
P: No lo recuerda.
R: No lo recuerdo.
P: Wsted le preguntó al doctor Hernández en qué consis-tía esa operación, en algún momento o sencillamente no se lo preguntó tampoco?
R: ¿En qué consistía la operación?
P: La operación, cómo se llevaba a cabo la operación y qué se hacía y qué era lo que iba a hacer.
R: Bueno, es que volvemos a lo mismo porque él ya me había dicho que me iba a sacar el ovario y la masa. Qué pro-cedimiento usa, pues mire, yo no sé.
P: Unjú. ¿Usted no le preguntó nada con relación al proce-dimiento?
R: No.
P: ¿Le preguntó algo con relación a los riesgos de la opera-ción?
R: Tampoco.
P: ¿Le preguntó algo con relación a la alternativa que usted tenía para operarse o no operarse o usted entendía que se' tenía que operar?
R: Sí, si no ese mes de julio, él me había dicho que la opera-ción venía bien fuera dentro de tres, cuatro, cinco meses.
P: Y usted estaba de acuerdo en que se tenía que operar.
R: Sí, señor.
P: lEntonces, no le preguntó cuáles eran esos riesgos?
R: Ni él me los dijo tampoco.
P: Pero mi pregunta es si usted se lo preguntó.
R: No, señor. (Énfasis suplido.) T.E. I, págs. 106-109.
Por otro lado, el testimonio del doctor Hernández arroja poca luz sobre qué le informó para obtener su consentí-*692miento. Únicamente tenemos las respuestas a las preguntas de su abogado sobre la recomendación que le hiciera a la demandante recurrente Rodríguez Crespo de acelerar su de-cisión:
P: Doctor, le pregunto yo si como resultado de haber estu-diado estos hallazgos de los exámenes que usted ha descrito ante el Honorable Tribunal, usted le hizo alguna recomenda-ción a doña María Teresa.
R: Sí, ya antes cuando ella vino la primera vez, definitiva-mente comentamos sobre la posibilidad de cirugía. La única cirugía que se le podría hacer a doña María Teresa en benefi-cio era considerar sacar el ovario y el tubo que le quedaba, ¿por qué?, porque había que tratar tres (3) cosas a la vez. Ha-bía que tratar su dolor, dolor que corresponde a que un ovario funcionando ahí adentro y que está ... está presionado, pues, los quistes crecen, se forman foliquísticos y duele y si no ... y si siguen creciendo, sigue doliendo. No se quita el dolor con analgésicos. Segundo, había que tratar su incapacidad sexual, porque ... este ... todos necesitamos estar en perfectas con-diciones en muchos momentos de nuestra vida. Y tercero, ha-bía que tratar la posibilidad de una masa que fuese cancerosa en un momento dado. Y el 3% del 14 que se presentan, pues, lo són [sic]. Así que eso se le dijo. La posibilidad se le dijo en la primera visita, se reafirmó el diagnóstico en su segunda visita y la cirugía iba, sin lugar a dudas, sin lugar a dudas esta se-ñora no tenía otra alternativa. Los pro y los en contra se dis-cutieron con ella, pero esa era la alternativa o quedarse con eso ahí y a Papá Dios que reparta suerte.
P: Bien. ¿Usted desde el punto de vista de la mejor práctica de la medicina tomó la determinación, luego de discutirlo con el paciente, de que en este caso se requería una intervención?
R: Es correcto. T.E. II, págs. 135-136.
Al preguntar a la señora Rodríguez Crespo sobre cómo hubiese reaccionado de haber sido advertida de que la opera-ción podría traer como consecuencia la pérdida de un riñón, respondió:
R: No me hubiese sometido a una operación hasta tanto te-ner opiniones de otros médicos.
*693P: ¿Qué habría hecho?
R: Buscar opiniones de otro ginecólogo, inclusive hasta el urólogo, si es que se me iba a afectar una cosa por una opera-ción de ovarios. Mire, yo en ese momento no me someto a la operación hasta tener otras opiniones. T.E. I, pág. 167.
De estos testimonios, incluso el del propio doctor Her-nández —corroborado por la demandante recurrente Rodrí-guez Crespo— surge que aquél sólo le informó su diagnós-tico y discutió las alternativas que tenía ésta para curar su enfermedad. Sin embargo, dicho galeno no controvirtió la declaración de ella en cuanto a que no le informó sobre los riesgos de la operación. Aunque afirmativamente se estable-ció que ella no le preguntó sobre los riesgos, según hemos expuesto, tal deber no es del paciente sino del médico. Brau Del Toro y Marcial Rojas, supra, pág. 157. En estas circuns-tancias, resulta obvio que la determinación del foro de ins-tancia no puede sostenerse. El consentimiento no fue informado. Aparte de la negligencia, la lesión al uréter que eventualmente exigió que se extirpara el riñón derecho, ór-gano vital de la señora Rodríguez Crespo, genera responsa-bilidad médica por no haber mediado consentimiento ilustrado al faltar al deber de informar adecuadamente a su paciente.
V
Para ultimar, nos preocupa la visión restrictiva que en-dosa la mayoría del Tribunal(5) en cuanto al acceso y utiliza-*694ción de tratados médicos y literatura de medicina forense al evaluar casos de esta naturaleza. Rechazamos ese enfoque limitativo de revisión judicial.
En primer lugar, tales tratados y revistas citadas en este caso son autoridades confiables avaladas no sólo por el pres-tigio de sus autores, sino por su aceptación generalizada en-tre la comunidad médica para la fecha en que ocurrieron los hechos. Como tales, son susceptibles de conocimiento judicial, máxime si aspiramos a pautar normas de excelencia al adjudicar este tipo de acción.
A tal efecto, la Regla 11 de Evidencia, 32 L.P.R.A. Ap. FVJ en lo pertinente, establece que:
(A) Los tribunales podrán tomar conocimiento judicial de hechos que no son razonablemente objeto de controversia por:
(1) Ser de conocimiento general dentro de la jurisdicción territorial del tribunal, o
(2) ser susceptibles de determinación inmediata y exac-ta recurriendo a fuentes cuya exactitud no puede ser razona-blemente cuestionada. (Énfasis suplido.)
El texto de esta regla provee dos (2) dimensiones. Así lo acredita el carácter disyuntivo de la conjunción “o”. A su amparo, el juzgador de instancia y este Foro apelativo es-tamos en posición de tomar conocimiento judicial de hechos que “no tienen que ser de conocimiento general; pudiera tra-tarse de un hecho que casi nadie conoce. Lo esencial es que pueda averiguarse indubitadamente, con prontitud y preci-sión, acudiendo a fuentes de incuestionable confiabilidad”. E.L. Chiesa, Práctica Procesal Puertorriqueña, Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. II, pág. 28.
Segundo, esta regla recoge la casuística anteriormente pautada en Colón v. San Patricio Corporation, 81 D.P.R. 242, 273 (1959), sobre información que puede “ser objeto de *695exacta e inmediata demostración recurriendo a fuentes de fácil acceso y de indisputable precisión . .
Su extensión al campo adjudicativo, en particular a casos de mala práctica médica, es incuestionable. Se trata de una norma familiar, ampliamente aceptada en ésta y otras juris-dicciones, amén de un fundamento más valorativo apunta-lado en el elemento de notoriedad sobre principios básicos y universales, científicos y anatómicos. E.W. Cleary, McCormick’s Handbook of the Law of Evidence, 2da ed., Minnesota, Ed. West Pubs., 1972, pág. 763.
Nuestra función apelativa debe descargarse a tono con esa facultad y en armonía con el espíritu liberal de la Regla 65(R) de Evidencia, 32 L.P.R.A. Ap. IV. Chiesa, op. cit., págs. 430-431. Máxime ante la dificultad y renuencia natural y tradicional prevaleciente entre la profesión médica de prestar testimonio pericial contra sus compañeros. Si se re-conoce esta psicodinámica de clase, ¿por qué entonces des-cartar ese enfoque? Después de todo, la vara es una igual que, aplicada neutralmente, beneficia o perjudica —en aten-ción a las circunstancias de cada caso— tanto al reclamante como al médico demandado. Las instancias en que su aplica-ción no favorezca a este último no la hacen desafortunada ni peligrosa. Menos desvirtúa su corrección evidenciaría y esencia jurídica.
Es un axioma elemental que para juzgar hay que conocer. “La realidad del mundo y la naturaleza humana son muy complejas. Frecuentemente los tribunales somos llamados a dirimir controversias sobre problemas técnicos, con algunos de los cuales estamos poco familiarizados. En tales situa-ciones, mediante el estudio de las distintas fuentes accesi-bles del saber, ampliamos nuestros conocimientos y, aplicando la experiencia judicial y el sentido común, tra-tamos de lograr una prudente apreciación de lo razonable y arribar a un resultado justiciero.” Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 721 (1983). Resolver inteligentemente y *696con justicia sólo es posible si, mediante el estudio y reflexión, ampliamos y adquirimos unos conocimientos mínimos en torno a las materias en controversia. El enfoque no es nuevo. Múltiples decisiones del pasado han sido adjudicadas por este Foro utilizando textos, revistas y otra literatura médica fundamental, coetáneo y concomitante a la época del trata-miento que dio margen a tales causas de acción. Han estado siempre disponibles a la profesión médica, a la clase togada y judicatura en las distintas bibliotecas de las escuelas de me-dicina, facultades de derecho, Tribunal Supremo y otras del país. Al acudir a éstas, en la etapa y análisis de la negligen-cia, en el descargo de nuestra función judicial nos hemos ad-herido estricta y escrupulosamente a esa metodología. Bajo este prisma es que hemos evaluado el presente recurso, aco-piando en la fase técnica de tratamiento y cirugía —al decir de los propios demandados recurridos doctor Hernández et al.— el conocimiento directo e indirecto de materias dima-nantes de aquella “literatura médica [que] describía] mu-chos casos de obstrucciones ureterales; como la ocurrida en este caso . . .”. Sentencia, pág. 2.
Como dijimos en Ríos Ruiz v. Mark, 119 D.P.R. 816, 829-830 (1987), otra vez lamentablemente:
... el Tribunal se aparta del tradicional análisis jurídico de que son objeto estos casos, y la evaluación separada y crítica que presupone todo testimonio pericial a la luz de los textos básicos reconocidos y de fácil acceso en la medicina. Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917, 923-924 (1971); Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188 (1974); Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983); Fernández v. Hosp. Gen. San Carlos, Inc., 113 D.P.R. 761, 767 (1983); Crespo v. H.R. Psychiatric Hosp., Inc., 114 D.P.R. 796, 802-806 (1983); Núñez v. Cintrón, 115 D.P.R. 598, 606-609, 618 (1984); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 731, 735-736 (1984); Lozada v. E.L.A., 116 D.P.R. 202, 209-210 (1985).
Esta visión del papel del Tribunal, aunque pretenda ne-garse, implica una renuncia a la función judicial de examinar y *697aquilatar el valor probatorio de la prueba pericial desfilada — López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197, 204 (1978)— en particular los conflictos entre autoridades opuestas sobre controversias periciales médicas. Cruz v. Centro Médico de P.R., supra, pág. 721.
Si bien son los médicos los profesionales que ejercen la medicina, somos los tribunales —a través del conocimiento, la normativa jurídica y la estimativa psicojudicial— los lla-mados a resolver las controversias de pacientes que alegan mala práctica.
La “profecía” a que aludimos en Ríos Ruiz v. Mark, supra, y Pérez Torres v. Dr. Bladuell Ramos, 120 D.P.R. 295 (1988), se ha CUMPLIDO. Revocaríamos y devolveríamos los autos originales al foro de instancia para trámites relacio-nados con la indemnización.
Voto explicativo de conformidad emitido por el Juez Aso-ciado Señor Rebollo López.
Estamos conformes con la Opinión del Tribunal. Ello, bá-sicamente, por cuanto la misma arriba al resultado que, dados los hechos particulares del caso, entendemos correcto y por razón de que dicha ponencia, en términos generales, recoge nuestra posición respecto a la utilización de textos de medicina a nivel apelativo; esto es, la interpretación de la Regla 65(R) de Evidencia de 1979 (32 L.P.R.A. Ap. IV). Inte-resamos, sin embargo, hacer unas expresiones adicionales al respecto.
HH
En cuanto a lo primero, suscribimos el criterio mayorita-rio a los efectos de que no existe en el récord prueba sufi-ciente demostrativa de que el codemandado doctor Hernán-dez incurriera en negligencia en relación con el tratamiento *698y atención médica que le brindara a la codemandante Rodrí-guez Crespo antes de, durante y con posterioridad a, la in-tervención quirúrgica a que la sometiera.
Como expresáramos en Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295, 297-298 (1988), “[l]as acciones por alegada impericia médica constituyen o representan un reto especial para los jueces. Dichos casos siempre versan sobre la ocu-rrencia de un daño; uno que, por lo general, resulta impre-sionante y doloroso. No obstante el natural sentimiento de compasión que todo ser humano experimenta al enfrentarse al daño y sufrimiento de otro ser humano, los jueces tenemos que mantener siempre presente que el mero hecho de que haya ocurrido un daño no significa que el médico es civil-mente responsable por el mismo”. (Énfasis suplido.)
Somos del criterio que, en ocasiones, en el pasado le hemos exigido demasiado a los facultativos médicos; mucho más de lo que le exigimos a otros profesionales, incluso a lo que nos exigimos a nosotros mismos. De hecho, podría quizás hasta decirse que este Tribunal, ante el daño sufrido por el paciente de un médico, en ocasiones ha dado la impre-sión que éste tiene que ser perfecto, que no puede cometer errores en el desempeño de su delicada y difícil función.
Existe una gran diferencia entre un patrón de atención médica negligente o un acto de impericia médica, y la comi-sión de un error, honesto e informado, de parte de un faculta-tivo médico en el tratamiento de un paciente. El presente caso resulta ser un buen ejemplo de ello. Aun aceptando, a los fines de la argumentación, como correcta la teoría de la parte demandante —esto es, que el doctor Hernández, en el transcurso de la intervención quirúrgica, interesó el uréter de la paciente Rodríguez Crespo con un punto de sutura— somos del criterio que no existe responsabilidad civil por parte del referido galeno. Debe recordarse que dicho proce-dimiento de sutura se hizo necesario cuando le sobrevino a la paciente una hemorragia en el transcurso de la operación. *699Ante la emergencia, el doctor Hernández realizo la acción procedente e indicada: tomó unos puntos de sutura con el propósito de ponerle fin al sangramiento.
Asumamos que efectivamente el doctor Hernández inte-resó el uréter de la mencionada codemandante: ¿Es ello prueba concluyente de que actuó negligentemente y de que debe responder civilmente ante la mencionada codeman-dante? Entendemos y sostenemos, a la luz de la prueba desfi-lada ante el foro de instancia, que no. Ese hecho meramente constituye evidencia de que el cirujano cometió un error o equivocación mientras le brindaba a su paciente, en el trans-curso de una emergencia, el tratamiento y atención que, a la luz de los modernos medios de comunicación y enseñanza, satisfacen las exigencias profesionales generalmente recono-cidas por la propia profesión médica. Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973).
No le podemos exigir, repetimos, perfección a la clase médica. Sería sumamente injusto que así lo hiciéramos. Pen-semos en nuestra propia función: de ordinario, se nos some-ten controversias, las cuales resolvemos luego de tener tiempo de estudiarlas y analizarlas; aun así, muchos piensan y sostienen, a veces con razón, que nos hemos equivocado. Los médicos, como seres humanos que son, también tienen “derecho” a equivocarse.
HH
En relación con la utilización de textos de medicina por parte de este Tribunal en apoyo de las decisiones que emi-timos, somos de la opinión que en el pasado, en ocasiones, igualmente nos hemos excedido.
Como es sabido, la Regla 65(R) de Evidencia, supra, es-tablece, en lo pertinente, que:
Es admisible como excepción a la regla de prueba de refe-rencia aunque el declarante esté disponible como testigo:
*700(R) Tratados: Declaraciones contenidas en un tratado, re-vista o folleto, u otra publicación similar, sobre un tema histó-rico, médico, científico, técnico o artístico siempre que se establezca, mediante conocimiento judicial o testimonio peri-cial, que la publicación constituye una autoridad confiable so-bre el asunto.
Al respecto, expresa el profesor Chiesa,(1) en lo perti-nente, que:
Aunque no se cuestiona que las declaraciones contenidas en los tratados son, para ciertos fines y con algunas limitaciones, admisibles en evidencia, dichos fines y limitaciones sí son ob-jeto de grandes debates. La regla mayoritaria, aunque objeto de severa crítica, sigue siendo que los tratados no son admisi-bles como evidencia sustantiva aunque sí son admisibles a los fines de impugnación de testimonio pericial. La regla minori-taria —que es la adoptada en este inciso— sostiene que las declaraciones contenidas en este tipo de obras son admisibles como excepción a la regla de prueba de referencia. Tal excep-ción se justifica por la imparcialidad inherente a una obra es-crita básicamente para profesionales o con fines docentes. Otro factor de gran confiabilidad es que estando dichas obras sujetas al juicio crítico de las autoridades en la materia, la reputación y el prestigio del autor están en juego, lo que hace improbable que éste no se preocupe por que todo lo que es-cribe sea, en la medida de lo posible, correcto o exacto.
Pero, por otro lado, independientemente de la confiabilidad de la obra, existe la posibilidad —para algunos la probabili-dad— de que la obra sea “malentendida” en ausencia de ayuda pericial; al menos se cree que, sin la ayuda pericial, es probable que las afirmaciones contenidas en el tratado sean erróneamente aplicadas a los hechos. De ahí que la regla federal 803(18) limita el uso de tratados como evidencia sustan-tiva a situaciones en las que un perito está testificando; ello garantiza la disponibilidad del perito para contestar pre-*701guntas en cuanto al significado o aplicación del contenido del tratado. Por las mismas razones, se dispone en la regla federal que, de ser admisibles, las declaraciones pueden ser leídas en evidencia pero no pueden ser recibidas como exhibits.

Nuestra regla no tiene estas limitaciones. Podemos hacer conjeturas sobre el porqué de una regla tan liberal.

En primer lugar, de ordinario los costos del peritaje resul-tan considerables. Una parte puede tener un buen caso pero no contar con recursos suficientes para contratar un perito. Un abogado, bien preparado y con la ayuda de un buen tra-tado, podría establecer su caso a través de declaraciones con-tenidas en la obra, sin necesidad de perito. El tribunal siempre puede nombrar sus propios peritos para asegurarse de la comprensión más cabal del asunto. En segundo término, la limitación de que no se admita la obra en evidencia es con-traria a la realidad de lo que ocurre fuera de la sala. El juez, por su cuenta, consulta los tratados, estén o no éstos admi-tidos en evidencia.
El uso de tratados es crucial para el contrainterrogatorio de peritos. El abogado que no cuenta con un perito, cuando se enfrenta al perito de la parte contraria, descansa básicamente en el uso de tratados para contrainterrogar eficazmente al pe-rito. Sin embargo, existe una regla restrictiva en virtud de la cual, para contrainterrogar a un perito por medio de un tra-tado, el perito debe haber expresamente descansado en dicho tratado en su examen directo. La regla liberal permite el uso de tratados para contrainterrogar a un perito independiente-mente de que éste hiciera referencia a dicho tratado en el exa-men directo, siempre que se establezca que la obra constituye una autoridad confiable sobre el asunto en controversia. Este es el enfoque de nuestra regla. Sobre este asunto, véanse An-not. 60 A.L.R. 2d 77, y Reilly v. Pinkus, 338 U.S. 269 (1949), y McCormick, Sec. 321.
En suma, nuestra regla es completamente liberal. En primer lugar, se admiten como evidencia sustantiva las declara-ciones contenidas en tratados aunque no esté declarando como perito testigo alguno. Y en segundo lugar, a los fines del uso del tratado cuando declara un perito, no se requiere que éste se refiera al tratado en su examen directo, ni que haya sido contrainterrogado a base de declaraciones en el tratado. *702Bajo nuestra ley anterior eran admisibles en evidencia las obras históricas, libros de ciencia y artes, y mapas o cartas publicados, cuyos autores nada tuvieren que ver con las partes, como evidencia prima facie respecto a hechos de general notoriedad e interés. 32 L.P.R.A. see. 1827.
En rigor, no existe jurisprudencia en Puerto Rico sobre esta materia, con excepción de los señalamientos en Colón v. Shell Co., 55 D.P.R. 592, 614 (1939), en donde se cita con apro-bación a Wigmore en relación con el valor probatorio de las obras científicas.
Debe señalarse que esta regla es de particular significación en relación a testimonio pericial médico, en virtud del uso frecuente de tratados de medicina ante nuestros tribunales. En relación a textos de medicina, véanse Thomas v. American Cystoscope Makers Inc., 414 F.Supp. 255 (1976), y Apicella v. McNeill Laboratories Inc., 66 F.R.D. 78 (1975). (Énfasis su-plido y escolio omitido.)
Como podemos notar —y en lo pertinente al presente caso— en nuestra jurisdicción rige la regla liberal, y minori-taria, que permite la utilización del contenido de textos de medicina no sólo en el contrainterrogatorio de los peritos médicos de la otra parte, sino que, y aún más importante, dicho contenido es admisible en evidencia como prueba sus-tantiva, aun cuando no se presente como testigo a perito al-guno. Ello, en la práctica, ha resultado muy provechoso para la profesión y para nuestro pueblo en general. La experien-cia demuestra que, de ordinario, resulta sumamente difícil para un demandante y su abogado conseguir que facultativos médicos accedan a declarar como peritos en contra de un compañero de profesión que es demandado en un pleito so-bre mala práctica de la medicina.
Lo permitido por la citada Regla 65(R) de Evidencia, supra, en realidad no representa peligro ni problema alguno a nivel del tribunal de primera instancia. La parte “afec-tada” por el contenido de dichos textos de medicina —ya con conocimiento previo, resultado de la utilización de los proce-*703dimientos de descubrimiento de prueba, de lo que se propone hacer la otra parte— puede prepararse adecuadamente para presentar durante el juicio testigos peritos que refuten el contenido de dichos textos o, incluso, otros libros de textos que sostengan lo contrario. En resumen, somos de la opinión que la citada Regla 65(R) de Evidencia, supra, tuvo, y tiene, el propósito de permitir la utilización de estos textos —ya como prueba sustantiva, ya para impugnar a un testigo— durante la celebración del juicio a nivel de instancia, por cuanto a dicho nivel ninguna parte está en desventaja por ello respecto a la otra, por razón de que ambas tienen la oportunidad de refutar el contenido de dichos libros con otra evidencia.
La situación, sin embargo, es otra cuando es el tribunal apelativo el que utiliza el contenido de textos de medicina que no han sido objeto de análisis por las partes a nivel de instancia en apoyo de la decisión que emite, práctica en que, desafortunadamente, este Tribunal ha incurrido con alguna frecuencia en los últimos años. En primer lugar, y como se-ñala el profesor Chiesa, existe la gran probabilidad de que la obra sea mal interpretada por los Jueces de este Tribunal, los cuales, después de todo, somos legos en la materia. En segundo lugar, dicha práctica resulta injusta con la parte afectada por la utilización de dichos textos, ya que ésta no tiene la oportunidad de refutar el contenido de los mismos. En tercer lugar, se puede incurrir en un grave error de dere-cho si, en la solución del caso a nivel apelativo, se utilizan textos de medicina “modernos”, esto es, vigentes a la fecha de la decisión, y no aquellos que son contemporáneos a la fecha de la comisión del alegado acto de impericia médica. No debe perderse de vista que, cuando el caso es finalmente resuelto por este Tribunal, de ordinario, ya han transcurrido varios años desde la comisión de la alegada impericia. De utilizarse textos de medicina recientes, se estaría juzgando *704al médico a base de técnicas y adelantos profesionales que, a la fecha en que trató al paciente, no eran conocidas.
Lo anteriormente expresado no debe ser interpretado como que sostenemos que este Tribunal está impedido en forma absoluta de utilizar el contenido de textos de medicina en apoyo de las decisiones que emite en casos de alegada impericia médica. No hay duda de que poseemos facultad inherente para así hacerlo. Debemos, sin embargo, evitarlo en lo posible, limitando la utilización de dicho mecanismo ad-judicativo a situaciones en que no haya posibilidad de mala interpretación y aplicación, por parte nuestra, del contenido de esos textos, a casos en que no haya otra alternativa deci-sional y, sobre todo, utilizando únicamente aquellos textos de medicina que sean contemporáneos a la fecha de los hechos.
La utilización indiscriminada de ese mecanismo, repe-timos, es sumamente delicada y peligrosa. Su uso requiere la mayor prudencia por parte de este Tribunal. Nuestra fun-ción debe limitarse, en lo posible, a resolver los recursos ra-dicados a base de la evidencia que presentan las partes a nivel de instancia. Después de todo, se le debe dejar la prác-tica de la medicina a los que están autorizados para ejer-cerla: los médicos.
En el presente caso, ningún texto de medicina utilizado por las partes a nivel de instancia o citado como autoridad en las opiniones mayoritaria o disidente, constituye base sufi-ciente en derecho para sostener que el codemandado, Dr. Cé-sar Hernández, incurrió en responsabilidad civil en relación con la intervención quirúrgica a que sometiera a la codeman-dante Rodríguez Crespo.
Por las razones antes expresadas es que suscribrimos y endosamos la opinión mayoritaria emitida en el presente caso.

 V. Font-Zelinsky, El Consentimiento Informado Médico, X (Núni. 2) Rev. Jur. U.I.A. 293, 295 (1976).


 “P: ... ¿Qué le dijo a usted el doctor Catasús que había ocurrido con ese uréter?
“R: Sí, pues el doctor Catasús me, cuando él llegó al cuarto yo le pregunté: ‘Doctor, ¿qué fue lo que le pasó al doctor Hernández en la primera operación?’
“Pues, entonces el doctor Catasús me dice que yo tenía ahí un revolú, que tenía muchas adherencias y que había mucha sangre, que tenía el ovario pegado al intestino y el doctor Hernández al coger los puntos había cogido el uréter doblado.”


 “P. Doctor, si su teoría es de que la inflamación de esa área donde usted cogió esos puntos fue lo que causó la obstrucción de este uréter, ¿Por qué usted en *679una pregunta de un interrogatorio que se le hizo, usted contestó que la causa de la obstrucción del uréter fue un punto de su ... un punto de sutura que obstruyó el uréter parcialmente?
“R. No uno, unos, ¿verdad? porque en realidad si dice uno, me equivoqué en la cantidad, son más.
“HON. JUEZ:
“Son más, dice, más de uno. Fue que se equivocó.
“SR. TESTIGO:
“R. Bueno, lo que pasa es que esos son los puntitos que estamos hablando que están aquí como factor irritativo. O sea, acuérdate que esos puntos se quedan ahí día tras día.
“LIC. ALVARADO:
“P. Y cuando usted contestó esa pregunta número dieciséis en esa forma, ¿usted se refería a eso que usted explicó ahí?
“R. Sí, porque eso es lo que ... fíjate, este... es parcialmente, esto es lo que va creando la distensión como otro factor, porque fíjate que todos los demás son líquidos del organismo. El edema es del propio paciente, la sangre es del propio paciente, la inflamación es del propio paciente. Aquí lo único que no es del pa-ciente son los puntos, por lo tanto, es uri cuerpo extraño sobre un área inflamada, lo cual la irrita más. Y es lo único que no desaparece porque todo lo demás el organismo lo puede manejar. Lo único que no puede manejar es la absorción rápida de esas suturas porque viene para quedarse ahí un paquetón de tiempo.” T.E. II, págs. 333-334.


 Canterbury v. Spence, 464 F.2d 772 (D.C. Cir.), cert. denegado 409 U.S. 1064 (1972), constituye la expresión judicial de mayor impacto inicial sobre con-sentimiento ilustrado. Allí se adoptó un estándar objetivo apuntalado en la figura del “paciente promedio y razonable”, y el interés y principio de autodetermina-ción a que nos hemos referido antes. H.M. Brau Del Toro y R.A. Marcial Rojas, La doctrina del consentimiento ilustrado para tratamiento médico, 54 Rev. Jur. U.P.R. 113,132 (1985). “Resolvió Canterbury que si un paciente ha de tomar una decisión inteligente al consentir o no a un procedimiento médico o quirúrgico, debe ser provisto de la información que sea material a su decisión desde el punto de vista del paciente, independientemente de lo que los médicos razona-bles y promedio de la comunidad suelan divulgar a sus pacientes.” íd. pág. 122. El contenido de esta divulgación es amplio. Incluye “información sobre: (1) el diagnóstico (obsérvese que si para llegar a este diagnóstico fue necesario someter al paciente a pruebas que conllevaron la necesidad de invadir su cuerpo, el médico debió obtener previamente el correspondiente consentimiento ilustrado para so-meter al paciente a tales pruebas.), (2) la naturaleza general del procedimiento que se recomienda, (3) sus probabilidades de éxito, (4) los riesgos que encierra dicho procedimiento, (5) el pronóstico del paciente si no se sometiese a dicho procedimiento, (6) la misma información en cuanto a otras alternativas de trata-miento, de haberlas.” íd., pág. 128. La obligación no es absoluta. Admite excep-ciones fundadas en el bienestar del paciente, urgencias médicas, extensiones inesperadas de intervenciones quirúrgicas, todas en virtud de una valoración de cada caso en particular.


 La opinión mayoritaria al respecto expone:
“Al cumplir con nuestra función revisora en casos de impericia médica, nues-tra decisión debe estar fundada en la prueba vertida en el juicio por los peritos y en la prueba documental. En ausencia de prueba no es nuestra función establecer a este nivel apelativo los elementos requeridos por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. De lo contrario, cedemos a la tentación de sustituir el criterio de los peritos médicos por el nuestro a base de un estudio apelativo de la *694literatura disponible.” Opinión mayoritaria, pág. 649. Véase, además, el voto ex-plicativo de conformidad del Juez Asociado Señor Rebollo López.


 E.L. Chiesa, Práctica Procesal Puertorriqueña, Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VIII, págs. 430-431.